Citation Nr: 0009365	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
1994, for an award of service connection for a low back 
disability.  

2.  Entitlement to an effective earlier than February 13, 
1997, for the grant of a 60 percent evaluation for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Portland, Oregon, and 
Fort Harrison, Montana.  



The RO has styled the issue on appeal as "earlier effective 
date for low back disability currently evaluated as 20 
percent disabling from March 29, 1994, and 60 percent 
disabling from February 13, 1997.  The veteran has made 
contentions regarding both the effective date of service 
connection and the effective date of the 60 percent 
evaluation.  The RO has considered both issues in the 
statement of the case and supplemental statements of the 
case.  The Board finds that both issues have been developed 
for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's initial claim for service connection for a 
low back disorder was received on March 29, 1994.  

3.  It was not factually ascertainable that the symptoms of 
the veteran's low back disorder warranted a 60 percent rating 
prior to February 13, 1997.  


CONCLUSIONS OF LAW

1.  An effective date, prior to March 29, 1994, for an award 
of service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.151, 3.155, 3.400(r) (1999).  

2.  An effective date, prior to February 13, 1997, for the 
assignment of a 60 percent rating for a low back disorder is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400, 4.71, Diagnostic 
Code (DC) 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted his initial claim for VA benefits in 
March 1971.  He made no reference to a low back disability.

In January 1990, the RO received the veteran's informal claim 
for benefits.  He made no reference to a low back disability.

On March 29, 1994, the veteran's claim for service connection 
for a low back disorder was received.  He alleged that this 
condition, as well as others, was the result of an inservice 
helicopter crash.  In May 1994, the RO requested that the 
veteran provide records of all treatment of the claimed 
condition from the time of his separation from service 
through the present date.  

In August 1994, the RO denied the claim, noting that a review 
of the service medical records (SMRs) was negative for 
complaints, treatment, or objective clinical findings of an 
orthopedic process or injury with regard to the low back.  It 
was also noted that review of the postservice medical records 
was negative for low back symptoms until VA outpatient clinic 
report in November 1989 when the veteran complained of low 
back pain.  X-ray of the lumbar spine at this time was 
interpreted as showing minimal slipping of the body of L5.  
Electromyography (EMG) and nerve study in May 1990 were 
essentially normal.  The veteran's history in February 1991 
reflected complaints of neck and back pain but range of 
motion of the lumbar spine in May 1991 was normal.  A report 
of P. J. Shanks, D.C., dated in May 1991 diagnosed 
spondylolysis at L5 with early osteochondrosis at L3-4 , L4-
5, and L5-S1.  

In denying the claim, the RO found that the evidence did not 
show that the low back condition was incurred in or 
aggravated by the veteran's military service, nor did it show 
that arthritis was manifested until many years after service.  

A subsequent attempt to obtain additional SMRs to show that 
the veteran was in a helicopter crash during service was 
unsuccessful, and the RO denied the claim for service 
connection again upon rating decision in September 1994.  

In a statement received on February 13, 1997, the veteran's 
representative submitted a statement in which it was 
requested that the claim for service connection be reopened.  
It was noted that the veteran was submitting service records 
that had just been declassified which supported his claim 
that he was in a helicopter crash during service.  (A review 
of the claims file reflects that these records are included 
in the claims folder and indeed do show that the veteran was 
in a helicopter crash in May 1970.)  

Subsequently added to the record were private and VA records 
from 1997 which show that the veteran continued to be seen 
for low back complaints.  An orthopedic specialist, for VA 
purposes, in June 1997 reviewed the claims folder but was 
unable to attribute current findings to the injury in 1970.  
Private physicians statements from 1997, however, attribute 
the veteran's complaints to the helicopter crash.  The 
private records reflect that the veteran underwent back 
surgery in late 1997.  

In January 1998, the RO denied the claim for service 
connection again noting that while the private physicians 
opined that current problems were etiologically related to 
the inservice injuries, the basis of the opinions were based 
on history as related by the veteran.  It was pointed out 
that professional opinion based on an inaccurate factual 
premise had little probative effect.  Specifically, it was 
noted that the record did not reflect that the claimant was 
among those injured in the inservice helicopter crash, not 
did the records show that he sought treatment for back 
problems during service.  Rather, a back condition was not 
noted until many years after service.  Because the VA 
examiner based his opinion on a review of the entire claims 
folder, his opinion of no causal connection was given greater 
weight, and the claim was denied.  

In a February 1998 rating decision, it was determined that 
service connection was warranted for a low back disorder, 
classified as lumbar spine spondylolysis at L5-S1.  A 60 
percent rating was assigned from February 13, 1997.  This 
grant was based on the receipt of additional private records 
to include a September 1997 report in which the veteran 
reported pain on increased severity going down the right leg 
with numbness in both the right and left legs.  He had 
negative straight leg raising on the left, but the right leg 
at 30 degrees demonstrated low back pain going down the right 
leg toward the foot.  The veteran could heel to toe walk, but 
this produced low back and right foot pain.

In an October 1997 statement a private physician, John H. 
Schneider, Jr., M.D., wrote that the veteran's low back 
disorder was due to traumatic injury most likely due to the 
inservice helicopter crash.  The physician ruled out other 
causes for the condition.  

In a March 1998, the veteran expressed disagreement with the 
effective date for the above mentioned award due to the fact 
that vital documents concerning his involvement in the 
inservice helicopter crash were classified and unavailable 
until recently.  He failed to report for a scheduled 
examination, but wrote that he was satisfied with the 
recently assigned 60 percent rating for his lower back.  

In April 1998, the RO sent a statement of the case to the 
veteran explaining that the effective date of the award of 
service connection for a condition previously denied was the 
date of receipt of the new claim or the date entitlement 
arose, whichever was later, if the new and material evidence 
was received after the one year appeal period.  The appeal 
periods in this case of August 31, 1994, and September 27, 
1994, had elapsed.  It was also pointed out that if the issue 
had been denied because of receipt of service department 
record, the effective date would have been the date of 
receipt of the claim on which the prior evaluation was made.  
However, the RO pointed out that in this case, the issue was 
not lost or unavailable service records, but rather the 
receipt of new and material evidence.  Thus, the effective 
date was the date of receipt of the new claim.  

In an April 1998 statement, the veteran continued to express 
disagreement with the assignment of the effective date of 
February 1997 for grant of service connection for his low 
back disorder with assignment of a 60 percent rating.  

In a May 1998 rating decision, it was determined that there 
was clear and unmistakable error in the rating decision of 
August 31, 1994, and an effective date of March 29, 1994, was 
assigned for the grant of service connection for the lumbar 
spine condition (and a cervical spine condition and for 
bilateral arm conditions), rather than the previously 
assigned February 13, 1997 date.  This decision was based on 
the receipt in June 1994 of an August 3, 1990, statement by a 
VA physician that the veteran's neck and back problems were 
due to the helicopter crash.  The RO determined that the 
evidence contemporaneous to the newly assigned March 29, 
1994, effective date warranted a 20 percent evaluation.  They 
pointed to private records (summarized above) dated in 1990 
and 1991 which warranted no more than a 20 percent rating in 
that EMG was normal, and there was normal range of motion of 
the lumbar spine.  The 60 percent rating was assigned, 
effective from the date that the claim was reopened on 
February 13, 1997.  

In October 1998, the RO determined that an effective date 
earlier than February 13, 1997, was not warranted for the 60 
percent rating.  In September 1999 and October 1999, an 
earlier effective date for service connection for a low back 
disability was denied.  The appeal continues.  

At a personal hearing in February 2000, the veteran provided 
testimony in support of his claim.  Specifically, he asserted 
that the effective date should be retroactive to the date of 
the onset of symptoms in 1978.  

Pertinent Laws and Regulations

The legal and regulatory framework concerning effective dates 
provides that, except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(a) (1999).  The 
effective date of an award of direct service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (1999).

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (1999).  

Where a decision is revised on the basis of clear and 
unmistakable error, the effective date of the award will be 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

Any communication or action, indicating an intent to apply 
for one or more benefit sunder the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (1999).  

The law provides that the effective date of an award for 
increased disability will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date will be the date of receipt of 
claim.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o) 
(2) (1999).  

The Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o) 
as meaning that if the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o); VAOPGCPREC 12-
98 (1998).

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Analysis

An Earlier Effective Date for the Grant of Service Connection 
for a Low Back Disorder

The evidence of record shows that the veteran did not file a 
formal or informal claim for service connection for a low 
back disability until March 29, 1994.  The veteran has not 
asserted other wise.  While he may have prevailed had he made 
an earlier claim, the applicable laws and regulations do not 
permit VA to speculate about such possibilities in setting 
effective dates for the grant of service connection.  The 
applicable law and regulations are clear that in the case of 
a claim for service connection submitted more than one year 
after service, the effective date cannot be earlier than the 
date of that claim.

The evidence of record prior to that date included medical 
records that made reference to the lower back.  It might be 
argued that under the provisions of 38 C.F.R. § 3.157, such 
medical records constituted an earlier informal claim for 
benefits.  However, the Court has made clear that medical 
records alone cannot constitute an informal initial claim for 
service connection.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Thus, it cannot be said that an informal claim was 
filed prior to March 29, 1994.  38 C.F.R. §§ 3.155, 3.157 
(1999).  Thus, in view of the procedural history of this case 
and in accordance with the above-mentioned statutes and 
regulations, it is found that service connection for a low 
back disability may be granted only from the date that the 
formal claim was filed in March 1994.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 

An Earlier Effective Date for the Assignment of a 60 Percent 
Disability Rating

The Board has concluded that the veteran's claim for an 
earlier effective date for the grant of the 60 percent 
evaluation is well grounded.  He has asserted, as he is 
competent to do, that his disability worsened prior to 
February 13, 1997.  It also appears that all pertinent 
treatment records have been obtained and that VA has complied 
with its duty to assist the veteran with the development of 
his claim.  38 U.S.C.A. § 5107.

Although the veteran has asserted that the 60 percent 
evaluation should be effective from 1978 when his condition 
became symptomatic, he would not be entitled to such a rating 
prior to the effective date of service connection.  The 
question then becomes whether he was entitled to an effective 
date for the 60 percent evaluation prior to February 13, 
1997, but subsequent to the effective date of service 
connection.  In making a determination on this question the 
Board must consider all of the evidence of record.  Hazan v. 
Gober, 10 Vet App 511 (1997).

Evidence of record prior to February 13, 1997, includes 
documents from 1991 which reflect a normal EMG and nerve 
conduction study.  Additionally, in May 1991, the veteran was 
reported to have a normal range of motion in the back.  It 
was not until after the appellant filed to reopen his claim 
on February 13, 1997, that it was shown that the veteran met 
the criteria for a 60 percent evaluation.  The veteran's 
symptoms in September 1997 included pain of increased 
severity with radiculopathy into the right leg and numbness 
in both legs.  There was negative straight leg raising on the 
left and low back pain.  The record reflects that he 
underwent back surgery in October 1997.  Such symptomatology 
was not reported prior to September 1997.

The veteran has testified that his symptomatology began to 
worsen prior to February 1997, but he has not provided 
evidence that he met the criteria for a 60 percent evaluation 
prior to that date.  He has not reported specific symptoms, 
or treatment records showing such symptoms, as would be 
necessary for a 60 percent evaluation prior to February 1997.  
The records subsequent to February 1997, do not show that the 
increase in symptomatology occurred prior to February 1997.

The record shows that the requisite criteria for a rating in 
excess of 20 percent, in this case the assignment of a 60 
percent rating, were not initially met until late 1997.  
38 C.F.R. § 3.400(o)(2).  The law and regulations specify 
that effective dates for increased rating should be the later 
of the (1) date which the facts establish the increase 
occurred or (2) the date of the original claim for increase.  
In the case at hand, the actual evidence supporting the 
increased evaluation allowed in excess of 20 percent was not 
produced until September 1997.  Accordingly, the Board is 
unable to conclude that entitlement to a 60 percent 
evaluation was factually ascertainable prior to February 13, 
1997.


ORDER

Entitlement to an effective date earlier than March 29, 1994, 
for an award of service connection for a low back disability 
is denied.  

Entitlement to an effective earlier than February 13, 1997, 
for the grant of a 60 percent evaluation for a low back 
disability is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

